DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant first office action on the merits is in response to communication filed on 07/23/20.
Claims 1-20 are pending of which claims 1, 12, and 19 are independent.
The instant application is a continuation of application 16/185994 (US PAT 10749788).

		Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10749788. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application claims and the patented  are geared to establishing a point-to-point-multipoint traffic engineering (P2MP TE) path comprising a branch node and at least two tail nodes and generating a label of a target branch node wherein the instant application independent claims are broader version of the patented independent claims because at the minimum they do not recite path establishment request and encapsulating the path information. 
	 The entire pending claims are an obvious variation of the patented claims because the missing features not recited in the pending independent claims are recited in the dependent pending claims and hence effectively make the entire pending claims an obvious variation of the patented claims.


Pending Independent Claim 1 of App. 16/937236
Patented Independent Claim 1 of US PAT 10749788
1. A path establishment method implemented by a controller, the method comprising:
1. A path establishment method for a controller that manages at least three nodes, the method comprising: when detecting a path establishment request for establishing point-to-multipoint traffic engineering (P2MP TE), 
computing a point-to-multipoint traffic engineering (P2MP TE) path comprising at least one branch node and at least two tail nodes;
 computing, by the controller, a P2MP TE path by using head node information and tail node information comprised in the path establishment request, wherein the P2MP TE path comprises at least one branch node and at least two tail nodes; identifying, by the controller, a target branch node in the P2MP TE path, and

obtaining a label of the target branch node, wherein the target branch node is connected to at least a first node and a second node, the first node is a first tail node or the first node is a node between the target branch node and the first tail node, the second node is a second tail node or the second node is a node between the target branch node and the second tail node, the first tail node and the second tail node are nodes in the at least two tail nodes, and the target branch node is any one of the at least one branch node; and when a third node corresponding to the head node information and the target branch node are not a same node, 
sending first information comprising the label to the target branch node, the first information is used to instruct the target branch node to generate a first multicast forwarding entry, the first multicast forwarding entry comprises information 
sending, by the controller, first information to the third node, and sending second information to the target branch node, wherein the first information comprises the label and path information about a path from the third node to the target branch node in the P2MP TE path, the first information is used to instruct the third node to encapsulate the path information and the label to a first packet when receiving the first packet, the path information is used to instruct the third node to forward the encapsulated first packet based on the path information, the second information is used to instruct the target branch node to generate a first multicast forwarding entry, the first multicast forwarding entry comprises information about a path from the target branch node to a node corresponding to the tail node information in the P2MP TE path, and the first multicast forwarding entry is used by the target branch node to forward the first packet based on the first multicast forwarding entry when receiving the first packet comprising the label.


Pending Independent Claim 12 of App. 16/937236
Patented Independent Claim 6 of US PAT 10749788
. A controller managing at least three nodes, the controller comprising:
a memory storing instructions; and
a processor coupled to the memory and, when the processor executes the instructions, the processor is configured to perform operations comprising:
A controller, managing at least three nodes comprises: a transceiver; and a processor, wherein the processor is configured to:
computing a point-to-multipoint traffic engineering (P2MP TE) path comprising at least one branch node and at least two tail nodes;
when a path establishment request for establishing point-to-multipoint traffic engineering (P2MP TE) is detected, compute a P2MP TE path by using head node information and tail node information comprised in the path establishment request, wherein the P2MP TE path comprises at least one branch node and at least two tail nodes; identify a target branch node in the P2MP TE path, 
obtaining a label of a target branch node of the at least one branch node, wherein 
wherein the target branch node is connected to at least a first node and a second node, the first node is a first tail node or the first node is a node between the target branch node and the first tail node, the second node is a second tail node or the second node is a node between the target branch node and the second tail node, the first tail node and the second tail node are nodes in the at least two tail nodes, and the target branch node is any one of the at least one branch node; 
and obtain a label of the target branch node; and the transceiver is configured to: when a third node corresponding to the head node information and the target branch node are not a same node,

send first information to the third node, and send second information to the target branch node, wherein the first information comprises the label and information about a path from the third node to the target branch node in the P2MP TE path, the first information is the second information is used to instruct the target branch node to generate a first multicast forwarding entry, the first multicast forwarding entry comprises information about a path from the target branch node to a node corresponding to the tail node information in the P2MP TE path, and the first multicast forwarding entry is used by the target branch node to forward the first packet based on the first multicast forwarding entry when receiving the first packet comprising the label.





Pending Independent Claim 19 of App. 16/937236
Patented Independent Claim 11 of US PAT 10749788
19. A non-transitory computer-readable storage medium storing instructions for establishing a path for a controller, the instructions, when executed by a computer, cause the computer to carry out steps comprising:
11. A non-transitory computer-readable storage medium storing instructions for establishing a path for a controller that manages at least three nodes, the instructions, when executed by a computer, cause the computer to carry out steps comprising:: when detecting a path establishment request for establishing point-to-multipoint traffic engineering (P2MP TE), 
computing a point-to-multipoint traffic engineering (P2MP TE) path comprising at least one branch node and at least two tail nodes;
 computing, by the controller, a P2MP TE path by using head node information and tail node information comprised in the path establishment request, wherein the P2MP TE path comprises at least one branch node and at least two tail nodes; identifying, by the controller, a target branch node in the P2MP TE path, and

obtaining a label of the target branch node, wherein the target branch node is connected to at least a first node and a second node, the first node is a first tail node or the first node is a node between the target branch node and the first tail node, the second node is a second tail node or the second node is a node between the target branch node and the second tail node, the first tail node and the second tail node are nodes in the at least two tail nodes, and the target branch node is any one of the at least one branch node; and when a third node corresponding to the head node information and the target branch node are not a same node, 
sending first information comprising the label to the target branch node, the first information is used to instruct the target branch node to generate a first multicast forwarding entry, the first multicast forwarding entry comprises information 
sending, by the controller, first information to the third node, and sending second information to the target branch node, wherein the first information comprises the label and path information about a path from the third node to the target branch node in the P2MP TE path, the first information is used to instruct the third node to encapsulate the path information and the label to a first packet when receiving the first packet, the path information is used to instruct the third node to forward the encapsulated first packet based on the path information, the second information is used to instruct the target branch node to generate a first multicast forwarding entry, the first multicast forwarding entry comprises information about a path from the target branch node to a node corresponding to the tail node information in the P2MP TE path, and the first multicast forwarding entry is used by the target branch node to forward the first packet based on the first multicast forwarding entry when receiving the first packet comprising the label.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474